DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on August 31, 2021 has been entered.
 
Claim Objections
Claims 4, 19, and 20 are objected to because of the following informalities:
In claim 4, line 3, the recitation “is in from” is unclear and appears to be improper, and it seems that “in” should be deleted.
In claim 19, line 3, the recitation “is in from” is unclear and appears to be improper, and it seems that “in” should be deleted.
In claim 20, line 3, the recitation “is in from” is unclear and appears to be improper, and it seems that “in” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not appear to provide support or sufficient support for the specific dimensions of the inclination angle of the second leg as set forth in claim 4, line 3, claim 23, line 3, and claim 24, line 3, and as now limited to the triangular-shaped second leg in amended claim 1. Rather, support appears to be provided for the specific dimensions of the inclination angle, gamma, as shown in Fig. 14 and described on page 23, lines 26-33, being associated with the trapezoidal shape thereof.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 19, 20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, lines 2-3, the recitation “that cooperates” renders the claim vague and indefinite since the invention is being positively defined in terms of the cutter blade which is not part of the claimed invention, and it is suggested to change the subject recitation to --for cooperating--; in line 3, the recitation “a cutter blade” is vague and indefinite as to whether it refers to the movable cutter blade set forth in claim 1, line 8 or to another such cutter blade.
In claim 19, line 3, the recitation “the bottom side” lacks positive antecedent basis.
In claim 20, line 3, the recitation “the bottom side” lacks positive antecedent basis.
In claim 25, lines 2-3, the recitation “a triangular shape, …, and a tapered shape” renders the claim vague and indefinite because “triangular” is just a more specific form of “tapered” (e.g., see page 7, lines 2-4 of the specification) such that it amounts to a broad range or limitation together (i.e., tapered”) with a narrow range or limitation (“triangular) that falls within the broad range or limitation in the same claim such that the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 19, 20, 23, and 24 stand rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanley, pn 2,151,965.
Regarding claims 1, 6, 19 and 20, Hanley ‘965 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a first wall portion (e.g., the upper portion of 14, which includes 30, as shown in Figs. 4 and 6) arranged at a top side of the stationary blade, the top side being an outer side of the stationary blade to serve as a skin facing wall when in operation;
a second wall portion (e.g., the lower portion of 14, which includes 15, as viewed in Figs. 4 and 6) at a bottom side of the stationary blade opposite the top side, the second wall portion being at least partially offset from the first wall portion such that the first wall portion and the second wall portion define therebetween a guide slot (e.g., in which 17 is disposed as shown in Fig. 4) for receiving a movable cutter blade; and
at least one toothed leading edge (e.g., as shown in Fig. 1) jointly formed by the first wall portion and the second wall portion (e.g., as shown in Fig. 4) and including teeth,
wherein at least one tooth of the teeth has a first leg (e.g., part of the upper portion of 14 as described above) defined by the first wall portion and a second leg (e.g., part of the lower portion of 14 as described above) defined by the second wall portion,
wherein the first wall portion and the second wall portion are connected at a frontal end of the at least one toothed leading edge, thereby forming tips of the teeth (e.g., at 28, as shown in Fig. 4) including a tip of the at least one tooth, and
wherein the second leg of the at least one tooth has a cross section having a triangular shape;
[claim 6] wherein at least one of the first wall portion and the second wall portion comprises cutting edges that cooperate with corresponding cutting edges of a cutter blade, when in operation (e.g., as disclosed);
[claim 19] wherein the first and second legs are non-parallel and arranged in a non-symmetrical fashion (e.g., as shown in Fig. 4),
wherein the triangular shape of the second leg of the at least one tooth is such that the second leg is tapered extending towards the bottom side to a tip of the of the second leg away from the first leg in such a way that the second leg and the first leg are arranged in the non-symmetrical fashion with respect to one another (e.g., as shown in Figs. 4 and 6), and
wherein the triangular shape of the second leg of the at least one tooth is such that the second leg is at least partially tapered towards the tip of the at least one tooth (e.g., as shown in Fig. 5);
[claim 20] wherein the triangular shape of the second leg is triangular such that the tapered shape extends towards the bottom side to a tip of the second leg away from the first leg (e.g., as shown in Fig. 5), and
wherein the triangular shape of the second leg of the at least one tooth is such that the second leg at least partially tapered towards the tip of the at least one tooth (e.g., as shown in Fig. 5).
That is, Hanley ‘965 discloses the second leg having a tapered shape, but lacks the specific tapered shape being triangular.
However, it is respectfully submitted that it would have been an obvious matter of design choice to one having ordinary skill in the art to modify the subject second leg structure such that the shape of the second leg is triangular, since applicant has not disclosed that having a triangular shape of the second leg rather than other tapered shapes including those other shapes disclosed in the present application solves any stated problem or is for any particular purpose and it appears that the stationary blade would perform equally well with the second legs having substantially any tapered shape.
Regarding claims 4, 23, and 24, Hanley ‘965 discloses a device with every structural limitation of the claimed invention including:
[claim 4] wherein lateral sides of the second leg of the at least one tooth are arranged at an inclination angle (γ) with respect to a vertical plane, wherein the inclination angle (γ) is in the range of one of from 1.5° to 45° (e.g., as shown in Fig. 6, the taper appears to be at least 1.5° and well below 45°);
[claim 23] wherein lateral sides of the second leg of the at least one tooth are arranged at an inclination angle (y) with respect to a vertical plane, wherein the inclination angle (y) is in from 3.0° to 30° (e.g., as shown in Fig. 6, the taper appears to be at least 1.5° and well below 45°);
[claim 24] wherein lateral sides of the second leg of the at least one tooth are arranged at an inclination angle (y) with respect to a vertical plane, wherein the inclination angle (y) is in from 7.5° to 22.5° (e.g., as shown in Fig. 6, the taper appears to be at least 1.5° and well below 45°).
	In the alternative, if it is argued that Hanley does not explicitly disclose an inclination angle as claimed, it would have been obvious to one having ordinary skill in the art to provide such an angle to form the structure shown in Fig. 5 for various well known benefits including simplicity of design to facilitate easier manufacture since limiting a taper to less than 1.5° would create unnecessary precision which increases manufacturing difficulty as well as costs. Therefore, it would have been obvious to one having ordinary skill in the art to provide the inclination angle of Hanley ‘965 in at least one of the recited ranges for the well-known benefits including that described above. 
Allowable Subject Matter
Claims 16-18 and 25 are allowable over the prior art of record.
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 13, 2022